706 S.E.2d 777 (2011)
STATE
v.
Roger Gene MOORE.
No. 94A11-1.
Supreme Court of North Carolina.
April 5, 2011.
Carol Ann Bauer, for Moore, Roger Gene.
Terence D. Friedman, Assistant Attorney General, for State of North Carolina.
Staples Hughes, Appellate Defender, for Moore, Roger Gene.
Ronald L. Moore, District Attorney, for State.
The following order has been entered on the motion filed on the 4th of April 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 5th of April 2011."
State of NC shall have up to and including the 11th day of May 2011 to file and serve his/her brief with this Court.